 1   Joseph Martin McGhee
     P.O. Box 91
 2   Flagstaff, AZ 86002
     Tel: (928) 600-0954
 3   mcghee.v.city.of.flagstaff.et.al@gmail.com
 4   Plaintiff, in Pro Per
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8   Joseph Martin McGhee,                                No. 3:20-cv-08081-GMS
 9                 Plaintiff,                             NOTICE OF DISMISSAL
10          vs.                                           Assigned to the Hon. G. Murray Snow
11   The City of Flagstaff; Coral Evans, Sued in
     her Official Capacity as Mayor of the City of
12   Flagstaff; Doug Ducey, Sued in his Official
     Capacity as Governor of the State of Arizona,
13
                   Defendants.
14
15          Plaintiff Joseph Martin McGhee, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby
16   voluntarily dismisses his Third Amended Complaint as to all Defendants.
17
                   Dated: May 18, 2020
18                                                    Respectfully Submitted,
19                                                     /s/ Joseph M. McGhee
                                                      Joseph Martin McGhee
20                                                    Plaintiff, in Pro Per
21
22
23
24
25
26
27
28
                                                       1
                                  Notice of Dismissal (3:20-cv-08081-GMS)
 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on this 18 th day of May 2020, I caused the foregoing
 3   document to be filed electronically with the Clerk of Court through the CM/ECF System
 4   for filing; and served on counsel of record via the Court’s CM/ECF system.
 5         Michele Molinario
           Derek R. Graffious
 6         JONES, SKELTON & HOCHULI, P.L.C.
           40 North Central Avenue, Suite 2700
 7         Phoenix, Arizona 85004
           Telephone: (602) 263-1700
 8         Fax: (602) 200-7831
           mmolinario@jshfirm.com
 9         dgraffious@jshfirm.com
10         Attorneys for Defendants City of Flagstaff
           and Mayor Coral Evans
11
           Brett W. Johnson (#021527)
12         Colin P. Ahler (#023879)
           Tracy A. Olson (#034616)
13         SNELL & WILMER L.L.P.
           One Arizona Center
14         400 E. Van Buren, Suite 1900
           Phoenix, Arizona 85004-2202
15         Telephone: 602.382.6000
           Facsimile: 602.382.6070
16         bwjohnson@swlaw.com
           cahler@swlaw.com
17
           Anni L. Foster (#023643)
18         General Counsel
           Office of Arizona Governor Douglas A. Ducey
19         1700 West Washington Street
           Phoenix, Arizona 85007
20         Telephone: 602-542-4331
           afoster@az.gov
21
           Attorneys for Defendant Douglas A. Ducey,
22         Governor of the State of Arizona
23   /s/ Joseph M. McGhee
24
25
26
27
28
                                                     2
                                Notice of Dismissal (3:20-cv-08081-GMS)
